Exhibit 10.2
Kellogg Company
2003 Long Term Incentive Plan
OPTION TERMS AND CONDITIONS
FOR SVP EXECUTIVE OFFICERS

1.   Kellogg Company (the “Company”) awards to you and you accept an option to
purchase the number of shares of the Company’s Common Stock ($0.25 par value)
(the “Common Stock”) at the option price per share on the date of award
described in the Non-Qualified Stock Option Award (the “Award Date”) and
distributed to you with this Terms and Conditions document (such document,
together with the Non-qualified Stock Option Award, being the “Option”).   2.  
This Option is not a tandem grant nor an Incentive Stock Option under the
provisions of the U.S. Internal Revenue Code and, notwithstanding any other
provision of this Option or the Kellogg Company 2003 Long Term Incentive Plan
(the “Plan”), it must be exercised prior to the expiration of ten (10) years
from the Award Date (the “Expiration Date”). This Option vests and becomes
exercisable in equal installments over three (3) years: one-third on the first
anniversary date of the grant, one-third on the second anniversary date of the
grant and the remaining one-third on the third anniversary date of the grant. It
is your responsibility to exercise this Option prior to its Expiration Date,
just as is the case with any other employee stock option. The Company has no
obligation to notify or contact you prior to the Expiration Date of this Option,
or any other option.   4.   This Option fully vests if your employment
terminates because of death, Disability (as defined in the Plan) or Retirement
(as defined in the Plan). If your employment terminates because of death, the
legal representative of your estate or your beneficiary, if so designated, may
exercise this Option before the first to occur of the Expiration Date and the
day after the first anniversary of your death. If your employment terminates
because of Disability or Retirement, you may exercise this Option before the
first to occur of the Expiration Date and the day after the fifth anniversary of
your termination of employment due to Disability or Retirement.   5.   If the
Company terminates your employment for cause or if you voluntarily terminate
employment, vesting stops as of the date of your termination of employment and
any vested portion of this Option must be exercised by you prior to such
termination date (or the Expiration Date, if earlier). Any unvested Options
outstanding on the date of termination shall be forfeited by you and cancelled
by the Company.   6.   If the Company terminates your employment without cause,
vesting stops as of your date of termination of employment and any vested
portion of this Option must be exercised by you before the first to occur of the
Expiration Date and the date that is three months and one day following the date
of your termination of employment.

 



--------------------------------------------------------------------------------



 



    Any unvested Options outstanding on the date of termination shall be
forfeited by you and cancelled by the Company.

7.   In the event of a Change of Control, as defined in the Plan, this Option
becomes fully exercisable and vested as of the date of such Change of Control.  
8.   If the exercise of this Option within the time periods set forth herein is
prevented by the provisions of Section 16.6 of the Plan, the Option shall remain
exercisable until thirty (30) days after the date such exercise first would no
longer be prevented by such provisions, but in any event no later than the
Expiration Date.   9.   This Option may be exercised, in whole or in part during
the term, by contacting Merrill Lynch at 1- 866-866-4050 or 1-609-818-8669
(outside of the U.S., Canada, or Puerto Rico), or the Merrill Lynch Grand Rapids
Office at 1-877-884-4371 or 1-616-774-4252 (outside of the U.S., Canada, or
Puerto Rico). This Option may be exercised by paying the exercise price in cash
or surrendering (or attesting to) shares of Common Stock duly owned by you as
provided in the Plan, based on the Fair Market Value (as provided in the Plan)
or via a buy/sell exercise with Merrill Lynch.   10.   The Company shall have
the right to deduct or otherwise require any payment by you of any Federal,
state, local or foreign taxes required by law to be withheld. The Company has
the right to deduct or require this payment prior to, and as a condition
precedent to, issuing or delivering any shares of Common Stock, to you pursuant
to this Option. Subject to any terms and conditions which the Committee (as
defined in the Plan) may impose, the minimum required withholding obligation may
be satisfied by reducing the number of shares of Common Stock otherwise
deliverable pursuant to this Option. You acknowledge that (i) the ultimate
liability for any and all taxes is and remains your responsibility, (ii) the
Company makes no representations or undertaking regarding the amount or timing
of any taxes, (iii) the Company does not commit to structure the terms of this
Option or any aspect of the transfer of the shares to reduce or eliminate your
liability for taxes, and (iv) in no event shall the Company be liable for any
tax or other costs to you that may arise under Section 409A of the Internal
Revenue Code of 1986 (the “Code”).   11.   You will not receive any accelerated
ownership feature or “reload” options when this Option is exercised or any tax
withholding is paid using shares of Common Stock or otherwise.   12.   This
Option shall be construed according to the laws of the State of Delaware
(regardless of the law that might otherwise govern under applicable Delaware
principles of conflict laws) to the extent not superseded by Federal U.S. law.  
13.   If you exercise any portion of this Option and voluntarily leave
employment of the Company or any of its subsidiaries within one (1) year after
such exercise to work for a direct competitor of the Company or any of its
subsidiaries, then the gain on exercise represented by the mean market price of
the Common Stock on the date of

 



--------------------------------------------------------------------------------



 



    exercise over the exercise price, multiplied by the number of shares
purchased, less any tax withholding or tax obligations, without regard to any
subsequent market price decrease or increase, shall be immediately due and
payable by you without notice, to the Company.

14.   If at any time (including after a notice of exercise has been delivered)
the Committee, including any person authorized pursuant to Section 3.2 of the
Plan (any such person, an “Authorized Officer”), reasonably believes that you
have committed an act of misconduct as described in this Section, the Committee
or an Authorized Officer may suspend your right to exercise this Option pending
a determination of whether an act of misconduct has been committed. If the
Committee or an Authorized Officer determines you have engaged in any activity
that is contrary or harmful to the interest of the Company or any of its
subsidiaries, including, but not limited to, (i) conduct relating to your
employment for which either criminal or civil penalties against you may be
sought, (ii) breaching your fiduciary duty or deliberately disregarding any of
the Company’s (or any of its subsidiaries’) policies or code of conduct,
(iii) violating the Company’s insider trading policy, (iv) accepting employment
with or serving as a consultant, advisor, or in any other capacity to an entity
or person that is in competition with or acting against the interests of the
Company or any of its subsidiaries, (v) directly or indirectly soliciting,
hiring, or otherwise encouraging any present, former, or future employee of the
Company or any of its subsidiaries to leave the Company or any of its
subsidiaries, (vi) disclosing or misusing any confidential information or
material concerning the Company or any of its subsidiaries, or
(vii) participating in a hostile takeover attempt of the Company, then this
Option and all rights thereunder shall terminate immediately without notice
effective the date on which you perform such act of misconduct, unless
terminated sooner by operation of another term or condition of this Option or
the Plan. In addition, if the Committee determines that you engaged in an act of
fraud or intentional misconduct during your employment that caused the Company
to restate all or a portion of the Company’s financial statements
(“Misconduct”), you may be required to repay to the Company, in cash and upon
demand, the Option Proceeds (as defined below) resulting from the sale or other
disposition (including to the Company) of shares of Common Stock issued or
issuable upon exercise of this Option if the sale or disposition was effected
after the first public issuance or filing with the Securities and Exchange
Commission of the financial statements required to be restated. The term “Option
Proceeds” means, with respect to any sale or other disposition (including to the
Company) of shares of Common Stock issued or issuable upon exercise of this
Option, an amount reasonably determined appropriate by the Committee to reflect
the effect of the restatement on the Company’s stock price, up to the amount
equal to the number of shares of Common Stock sold or disposed of multiplied by
the difference between the market value per share of Common Stock at the time of
such sale or disposition and the exercise price. The return of Option Proceeds
is in addition to and separate from any other relief available to the Company
due to your Misconduct. For anyone who is an executive officer for purposes of
Section 16 of the Exchange Act, the determination of the Committee shall be
subject to the approval of the Board of Directors.

 



--------------------------------------------------------------------------------



 



15.   Any amounts the Company or any subsidiary owes you from time to time
(including amounts owed to you as wages or other compensation, fringe benefits,
or vacation pay, as well as, any other amounts owed to you by the Company or any
subsidiary) may be offset, to the extent of the amounts you owe the Company
under paragraphs 11 and 12 above, provided that amounts owed to you which
constitute “non-qualified deferred compensation” under Code Section 409A shall
only be offset to the extent allowed under Code Section 409A. Whether or not the
Company elects to make any set-off for the full amount owed, calculated as set
forth above, you agree to pay immediately the unpaid balance to the Company. You
may be released from obligations under this paragraph only if the Compensation
Committee of the Board of Directors of the Company (the “Committee”) (or its
duly appointed agent) determines in its sole discretion that such action is in
the best interests of the Company.   16.   This Option shall be personal to you
and not be assignable or transferable by you except as otherwise specifically
provided in this document or the Plan.   17.   The Plan is hereby incorporated
by reference. Capitalized terms not defined herein shall have the meaning given
such term in the Plan. In the event of any conflict between the Plan and this
Option, the provisions of the Plan shall control and this Option shall be deemed
modified accordingly.   18.   The Plan and this Option shall be administered and
interpreted by the Committee, as provided in the Plan. Any decision,
interpretation or other action made or taken in good faith by the Committee,
arising out of or in connection with the Plan shall be final, binding and
conclusive on the Company and all employees and their respective heirs,
executors, administrators, successors and assigns. Determinations by the
Committee, including without limitation determinations of employee eligibility,
the form, amount and timing of awards, the terms and provisions of awards, and
the agreements evidencing awards, need not be uniform and may be made
selectively among eligible employees who receive or are eligible to receive
awards, hereunder, whether or not such eligible employees are similarly
situated. The Committee may amend this Option to the extent provided in the Plan
or this Option.   19.   You agree and understand that applicable securities laws
and stock option exchange rules may restrict your right to exercise this Option
or to dispose of any shares which you may acquire upon any such exercise and may
govern the manner in which such shares must be sold. You acknowledge receipt of
a copy of the Plan and the prospectus (including all supplements and amendments
thereto) most recently issued by the Company under the Securities Act of 1933,
as amended relating to the Plan. The prospectus consists of a Statement of
General Information and a Statement of Availability of Information. You also
acknowledge that you have no right to receive any future option grants.   20.  
This document does not confer on you any right to continue in the employ of the
Company or any subsidiary, nor does it interfere with the Company’s or any

 



--------------------------------------------------------------------------------



 



    subsidiary’s right to terminate your employment or alter other duties at any
time. This Option will not be deemed to be compensation for purposes of
computing benefits under any retirement plan of the Company or any of its
subsidiaries or affiliates, nor will it affect benefits under any other benefit
plan, including any benefit plan under which the availability or amount of
benefits is related to compensation. The grant of this Option is voluntary and
occasional and does not create any contractual or other right to receive future
grants of options. All decisions with respect to future option grants, if any,
will be at the sole discretion of the Company.

21.   The Committee shall have the ability to substitute, without receiving your
permission, Stock Appreciation Rights to be paid only in shares of Common Stock
for any or all outstanding Options on a one-for-one basis; so long as the term
of the substituted Stock Appreciation Rights is the same as the term of the
Options and the exercise price of the Stock Appreciation Rights is the same as
the exercise price of the Options, provided that such substitution shall not be
allowed to the extent any such substitution constitutes a “modification” of this
Option for purposes of Code Section 409A and Treasury
Regulation 1.409A-1(b)(5)(v).   22.   Upon the approval by the Company’s Law
Department, you can transfer this Option to (a) members of your immediate family
(spouse, children, stepchildren, grandchildren); (b) a trust of the benefit of
such family members; (c) a partnership whose only partners are such family
members; and (d) pursuant to decrees of domestic relations orders from tribunals
or agencies of competent jurisdiction authorized by laws in the state to provide
such orders. The Company shall not be obligated to provide any family member
notices regarding this Option, including, but not limited to, early termination
of this Option due to termination of the transferor’s employment. Consideration
cannot be paid for the transfer of this Option. All terms and conditions
applicable to this Option prior to its transfer shall remain in place.
Subsequent transfers by the transferee are not permitted except by the laws of
descent and distribution, and by will.   23.   By entering into and accepting
receipt of this Option, you (i) authorize the Company and any agent of the
Company administering the Plan or providing plan recordkeeping services to
disclose to the Company or any of its subsidiaries such information and data as
the Company or any such subsidiary shall request in order to facilitate the
grant of options and the administration of the Plan; (ii) waive any data privacy
rights you may have with respect to such information; and (iii) authorize the
Company to store and transmit such information in electronic form.   24.   The
provisions of this Option are severable and if any one or more provisions may be
determined to be illegal or otherwise unenforceable, in whole or in part, the
remaining provisions, and any partially unenforceable provision to the extent
enforceable in any jurisdiction, shall nevertheless be binding and enforceable.

 